UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7838


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

ALOHONDRA REY STATON,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Malcolm J. Howard,
Senior District Judge. (4:00-cr-00054-H-1; 4:13-cv-00209-H)


Submitted:   March 14, 2014                 Decided:   March 28, 2014


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alohondra Rey Staton, Appellant Pro Se.  Banumathi Rangarajan,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alohondra             Rey    Staton       seeks   to        appeal    the    district

court’s    order       denying          relief   on    his    28     U.S.C.      § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues       a        certificate       of    appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2012).                  A certificate of appealability will not

issue     absent       “a       substantial       showing          of     the    denial        of    a

constitutional right.”                  28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by       demonstrating         that    reasonable         jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                     Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El       v.    Cockrell,        537 U.S. 322,    336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                   Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Staton has not made the requisite showing.                                 Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                         In

addition, we construe Staton’s informal brief on appeal as a

motion to recall the mandate in his direct appeal (as Staton

requests),       and       we    deny     the    motion.        We       dispense       with    oral

                                                  2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3